DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This office action is in response to the filing of the amendment on 02/12/2021.
Examiner’s Note
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Response to Arguments
In view of the amendments filed on 02/12/2021, previous objections to the specification are hereby withdrawn.
Applicant’s arguments have been considered but are moot because the arguments do not apply to the new ground(s) of rejection and/or new combination of references being used in the current rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-6, 12-14 and 16-17 rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 2018/0248356; cited on PTO-892 dated 11/24/2020) in view of Card et al. (US 2018/0143674; hereinafter Card; cited on PTO-892 dated 11/24/2020).
Regarding claim 1, Klein discloses an eMarker device (e.g. 25 and 125 in Fig. 1) for use in a cable (e.g. 22 in Fig. 1) electrically connected between a first port (e.g. 17 in Fig. 1) and a second port (e.g. 19 in Fig. 1), the cable (e.g. 22 in Fig. 1) including a configuration channel communication wire (e.g. 95 (CC) in Fig. 1), and the eMarker device (e.g. 25 and 125 in Fig. 1) comprising: 
a first eMarker (e.g. 25 in Fig. 1) disposed near the first port (e.g. 17 in Fig. 1) and including a first active protection module (e.g. 40 in Fig. 1; refer to Figs. 2-3 for configuration details) coupled to the configuration channel communication wire (e.g. 95 (CC) in Fig. 1), wherein the first eMarker (e.g. 25 in Fig. 1) is electrically connected to a first power pin of the first port (e.g. power pin of 17 connected to 94 in Fig. 1) and a second power pin of the second port (e.g. power pin of 19 connected to 94 in Fig. 1); and 
(e.g. 125 in Fig. 1) disposed near the second port (e.g. 19 in Fig. 1) and including a second active protection module (e.g. FP within 125 in Fig. 1; refer to Figs. 2-3 for configuration details) coupled to the configuration channel communication wire (e.g. 95 (CC) in Fig. 1), the second eMarker (e.g. 125 in Fig. 1) draining power from the first eMarker (e.g. 25 in Fig. 1) through an internal power line (VC2 in Fig. 1), or draining power through a bus power wire of the cable (94 (VB) in Fig. 1),
wherein either of the first active protection module (e.g. 40 in Fig. 1; refer to Figs. 2-3 for configuration details) and the second active protection module (e.g. FP within 125 in Fig. 1; refer to Figs. 2-3 for configuration details) changes an electric characteristic of the configuration channel communication wire (e.g. a signal (voltage) provided to CC in Fig. 1 used to detect disconnection) to have the first port (e.g. 17 in Fig. 1) detect a disconnecting status (e.g. per paragraphs [0019], [0020] and [0025] the disconnection status is asserted when the voltage at CC in Fig. 1 is greater than a disconnect threshold) of the second port (e.g. 19 in Fig. 1) when a specified event happens (e.g. a fault condition, such an overvoltage and/or over-temperature; OT in Fig. 3)(see paragraphs [0017]-[0020], [0023] and [0025]).
	However, Klein appears to fail to expressly disclose wherein the second eMarker is electrically connected to neither the first power pin of the first port nor the second power pin of the second port, the second eMarker draining power from the first eMarker through an internal power line or draining power through a bus power wire of the cable.
(e.g. 215-2 in Fig. 2 or 310-2 in Fig. 3) is electrically connected to neither the first power pin of the first port (see 105 in Fig. 2 or 3) nor the second power pin of the second port (see 110 in Fig. 2 or 3), the second eMarker (e.g. 215-2 in Fig. 2 or 310-2 in Fig. 3) draining power from the first eMarker (e.g. 215-1 in Fig. 2 or 310-1 in Fig. 3) through an internal power line (e.g. 320 in Fig. 3) or draining power through a bus power wire of the cable (e.g. wire between VBUS and VDD in Fig. 2)(see paragraphs [0018], [0022], [0023] and [0036]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to configure the eMarker device of Klein to have the second eMarker draining power from the first eMarker, as taught by Card, since it is a typical configuration for an eMarker device (Card; paragraph [0023]). 
Regarding claim 2, Klein and Card teach all the claim limitations as applied above (see rejection of claim 1). In addition, Klein discloses the eMarker device (e.g. 25 and 125 in Fig. 1) according to claim 1, wherein the specified event is an abnormal temperature event (e.g. a fault condition, such an over-temperature; OT in Fig. 3)(see paragraphs [0017]-[0020], [0023] and [0025]).
Regarding claim 3, Klein and Card teach all the claim limitations as applied above (see rejection of claim 1). In addition, Klein discloses the eMarker device (e.g. 25 and 125 in Fig. 1) according to claim 1, wherein the first active protection module (e.g. 40 in Fig. 1; refer to Figs. 2-3 for configuration details)  includes a first active trigger circuit (e.g. 42 in Fig. 2; refer to Fig. 3 for configuration details) and a first protection circuit (e.g. 45 in Fig. 2), (e.g. 42 in Fig. 2) determines whether the specified event (e.g. a fault condition, such an overvoltage and/or over-temperature) happens according to a temperature detected (e.g. OT in Fig. 3) at a place where the first active trigger circuit (e.g. 42 in Fig. 2) is located and a supply characteristic of a bus power wire (e.g. VB in Fig. 2), and triggers the first protection circuit (e.g. 45 in Fig. 2) to raise a voltage of the configuration channel communication wire (e.g. voltage at 95 (CC) in Fig. 1) to a level higher than a predetermined open-circuit voltage (e.g. disconnect threshold), thereby having the first port (e.g. 17 in Fig. 1) detect the disconnecting status (e.g. per paragraphs [0019], [0020] and [0025] the disconnection status is asserted when the voltage at CC in Fig. 1 is greater than a disconnect threshold) of the second port (e.g. 19 in Fig. 1) and having a power supply through the bus power wire (e.g. 94 (VB) in Fig. 1) suspended (see paragraphs [0017]-[0020], [0023] and [0025]).
Regarding claim 5, Klein and Card teach all the claim limitations as applied above (see rejection of claim 1). In addition, Klein discloses the eMarker device (e.g. 25 and 125 in Fig. 1) according to claim 1, wherein the second active protection module (e.g. FP within 125 in Fig. 1; refer to Figs. 2-3 for configuration details) includes a second active trigger circuit (e.g. 42 in Fig. 2; refer to Fig. 3 for configuration details) and a second protection circuit (e.g. 45 in Fig. 2), wherein the second active trigger circuit (e.g. 42 in Fig. 2) determines whether the specified event (e.g. a fault condition, such an overvoltage and/or over-temperature) happens according to a temperature (e.g. OT in Fig. 3) at a place where the second active trigger circuit (e.g. 42 in Fig. 2) is located, and triggers the second protection circuit (e.g. 45 in Fig. 2) to raise a voltage of the configuration channel communication wire (e.g. voltage at 95 (CC) in Fig. 1) to a level higher than a predetermined open-circuit voltage (e.g. disconnect threshold), thereby having the first port (e.g. 17 in Fig. 1) detect the disconnecting status  (e.g. per paragraphs [0019], [0020] and [0025] the disconnection status is asserted when the voltage at CC in Fig. 1 is greater than a disconnect threshold) of the second port (e.g. 19 in Fig. 1)(see paragraphs [0016]-[0020], [0023] and [0025]).
Regarding claim 6, Klein and Card teach all the claim limitations as applied above (see rejection of claim 1). In addition, Klein discloses the eMarker device (e.g. 25 and 125 in Fig. 1) according to claim 1, wherein the second active protection module (e.g. FP within 125 in Fig. 1; refer to Figs. 2-3 for configuration details)  includes a second active trigger circuit (e.g. 42 in Fig. 2; refer to Fig. 3 for configuration details) and a second protection circuit (e.g. 45 in Fig. 2), wherein the second active trigger circuit (e.g. 42 in Fig. 2) determines whether the specified event (e.g. a fault condition, such an overvoltage and/or over-temperature) happens according to a temperature detected (e.g. OT in Fig. 3) at a place where the second active trigger circuit (e.g. 42 in Fig. 2) is located and a supply characteristic of a bus power wire (e.g. VB in Fig. 2), and triggers the second protection circuit (e.g. 45 in Fig. 2) to raise a voltage of the configuration channel communication wire (e.g. voltage to a level higher than a predetermined open-circuit voltage (e.g. disconnect threshold), thereby having the first port (e.g. 17 in Fig. 1) detect the disconnecting status (e.g. per paragraphs [0019], [0020] and [0025] the disconnection status is asserted when the voltage at CC in Fig. 1 is greater than a disconnect threshold) of the second port (e.g. 19 in Fig. 1)(see paragraphs [0017]-[0020], [0023] and [0025]).
Regarding claim 12, Klein discloses a cable (e.g. 22 in Fig. 1) to be electrically connected between a first port (e.g. 17 in Fig. 1) and a second port (e.g. 19 in Fig. 1), comprising: 
a configuration channel communication wire (e.g. 95 (CC) in Fig. 1); 
a first eMarker (e.g. 25 in Fig. 1) disposed near the first port (e.g. 17 in Fig. 1) and including a first active protection module (e.g. 40 in Fig. 1; refer to Figs. 2-3 for configuration details) coupled to the configuration channel communication wire (e.g. 95 (CC) in Fig. 1), wherein the first eMarker (e.g. 25 in Fig. 1) is electrically connected to a first power pin of the first port (e.g. power pin of 17 connected to 94 in Fig. 1) and a second power pin of the second port (e.g. power pin of 19 connected to 94 in Fig. 1); and 
a second eMarker (e.g. 125 in Fig. 1) disposed near the second port (e.g. 19 in Fig. 1) and including a second active protection module (e.g. FP within 125 in Fig. 1; refer to Figs. 2-3 for configuration details) coupled to the configuration channel communication wire (e.g. 95 (CC) in Fig. , the second eMarker (e.g. 125 in Fig. 1) draining power from the first eMarker (e.g. 25 in Fig. 1) through an internal power line (VC2 in Fig. 1), or draining power through a bus power wire of the cable (94 (VB) in Fig. 1),
wherein either of the first active protection module (e.g. 40 in Fig. 1; refer to Figs. 2-3 for configuration details) and the second active protection module (e.g. FP within 125 in Fig. 1; refer to Figs. 2-3 for configuration details) changes an electric characteristic of the configuration channel communication wire (e.g. a signal (voltage) provided to CC in Fig. 1 used to detect disconnection) to have the first port (e.g. 17 in Fig. 1) detect a disconnecting status (e.g. per paragraphs [0019], [0020] and [0025] the disconnection status is asserted when the voltage at CC in Fig. 1 is greater than a disconnect threshold) of the second port (e.g. 19 in Fig. 1) when a specified event happens (e.g. a fault condition, such an overvoltage and/or over-temperature; OT in Fig. 3)(see paragraphs [0017]-[0020], [0023] and [0025]).
However, Klein appears to fail to expressly disclose wherein the second eMarker is electrically connected to neither the first power pin of the first port nor the second power pin of the second port, the second eMarker draining power from the first eMarker through an internal power line or draining power through a bus power wire of the cable.
Card teaches wherein the second eMarker (e.g. 215-2 in Fig. 2 or 310-2 in Fig. 3) is electrically connected to neither the first power pin of the first port (see 105 in Fig. 2 or 3) nor the second power pin of the second port (see 110 in Fig. 2 or 3), the second eMarker (e.g. 215-2 in Fig. 2 or 310-2 in draining power from the first eMarker (e.g. 215-1 in Fig. 2 or 310-1 in Fig. 3) through an internal power line (e.g. 320 in Fig. 3) or draining power through a bus power wire of the cable (e.g. wire between VBUS and VDD in Fig. 2)(see paragraphs [0018], [0022], [0023] and [0036]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to configure the eMarker device of Klein to have the second eMarker draining power from the first eMarker, as taught by Card, since it is a typical configuration for an eMarker device (Card; paragraph [0023]). 
Regarding claim 13, Klein and Card teach all the claim limitations as applied above (see rejection of claim 12). In addition, Klein discloses the cable (e.g. 22 in Fig. 1) according to claim 12, wherein the specified event is an abnormal temperature event (e.g. a fault condition, such an over-temperature; OT in Fig. 3)(see paragraphs [0017]-[0020], [0023] and [0025]).
Regarding claim 14, Klein and Card teach all the claim limitations as applied above (see rejection of claim 12). In addition, Klein discloses the cable (e.g. 22 in Fig. 1) according to claim 12, wherein the first active protection module (e.g. 40 in Fig. 1; refer to Figs. 2-3 for configuration details)  includes a first active trigger circuit (e.g. 42 in Fig. 2; refer to Fig. 3 for configuration details) and a first protection circuit (e.g. 45 in Fig. 2), wherein the first active trigger circuit (e.g. 42 in Fig. 2) determines whether the specified event (e.g. a fault condition, such an overvoltage and/or over-temperature) happens according to a temperature detected (e.g. OT in Fig. 3) at a place where the first active trigger circuit (e.g. 42 in Fig. 2) is located and a supply (e.g. VB in Fig. 2), and triggers the first protection circuit (e.g. 45 in Fig. 2) to raise a voltage of the configuration channel communication wire (e.g. voltage at 95 (CC) in Fig. 1) to a level higher than a predetermined open-circuit voltage (e.g. disconnect threshold), thereby having the first port (e.g. 17 in Fig. 1) detect the disconnecting status (e.g. per paragraphs [0019], [0020] and [0025] the disconnection status is asserted when the voltage at CC in Fig. 1 is greater than a disconnect threshold) of the second port (e.g. 19 in Fig. 1) and having a power supply through the bus power wire (e.g. 94 (VB) in Fig. 1) suspended (see paragraphs [0017]-[0020], [0023] and [0025]).
Regarding claim 16, Klein and Card teach all the claim limitations as applied above (see rejection of claim 12). In addition, Klein discloses the cable (e.g. 22 in Fig. 1) according to claim 15, wherein the second active protection module (e.g. FP within 125 in Fig. 1; refer to Figs. 2-3 for configuration details) includes a second active trigger circuit (e.g. 42 in Fig. 2; refer to Fig. 3 for configuration details) and a second protection circuit (e.g. 45 in Fig. 2), wherein the second active trigger circuit (e.g. 42 in Fig. 2) determines whether the specified event (e.g. a fault condition, such an overvoltage and/or over-temperature) happens according to a temperature detected (e.g. OT in Fig. 3) at a place where the second active trigger circuit (e.g. 42 in Fig. 2) is located, and triggers the second protection circuit (e.g. 45 in Fig. 2) to raise a voltage of the configuration channel communication wire (e.g. voltage at 95 (CC) in Fig. 1) to a level higher than a predetermined open-circuit voltage (e.g. , thereby having the first port (e.g. 17 in Fig. 1) detect the disconnecting status (e.g. per paragraphs [0019], [0020] and [0025] the disconnection status is asserted when the voltage at CC in Fig. 1 is greater than a disconnect threshold) of the second port (e.g. 19 in Fig. 1)(see paragraphs [0016]-[0020], [0023] and [0025]).
Regarding claim 17, Klein and Card teach all the claim limitations as applied above (see rejection of claim 12). In addition, Klein discloses the cable (e.g. 22 in Fig. 1) according to claim 15, wherein the second active protection module (e.g. FP within 125 in Fig. 1; refer to Figs. 2-3 for configuration details)  includes a second active trigger circuit (e.g. 42 in Fig. 2; refer to Fig. 3 for configuration details) and a second protection circuit (e.g. 45 in Fig. 2), wherein the second active trigger circuit (e.g. 42 in Fig. 2) determines whether the specified event (e.g. a fault condition, such an overvoltage and/or over-temperature) happens according to a temperature detected (e.g. OT in Fig. 3) at a place where the second active trigger circuit (e.g. 42 in Fig. 2) is located and a supply characteristic of a bus power wire (e.g. VB in Fig. 2), and triggers the second protection circuit (e.g. 45 in Fig. 2) to raise a voltage of the configuration channel communication wire (e.g. voltage at 95 (CC) in Fig. 1) to a level higher than a predetermined open-circuit voltage (e.g. disconnect threshold), thereby having the first port (e.g. 17 in Fig. 1) detect the disconnecting status (e.g. per paragraphs [0019], [0020] and [0025] the disconnection status is asserted when the voltage at CC in Fig. 1 of the second port (e.g. 19 in Fig. 1)(see paragraphs [0017]-[0020], [0023] and [0025]).
Allowable Subject Matter
As previously stated in non-final office action mailed on 11/24/2020, claims 7-10 and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim:
-regarding claims 7 and 18, wherein the first active protection module includes a first configuration channel communication circuit, and the second active protection module includes a second configuration channel communication circuit, and the first configuration channel communication circuit is set to be operable while the second configuration channel communication circuit is set to be disabled when a specific condition is satisfied, wherein the specific condition is successful acquisition of power from the first eMarker to the second eMarker through the internal power line;
-regarding claims 8 and 19, wherein the first active protection module includes a first configuration channel communication circuit, and the second active protection module includes a second configuration channel communication circuit, and the second configuration channel communication circuit is set to be operable while the first configuration channel communication circuit is set to be disabled when a 
-regarding claims 9 and 20, wherein the first active protection module includes a first configuration channel communication circuit, and the second active protection module includes a second configuration channel communication circuit, and the first and second configuration channel communication circuits are set in a manner that when a specific condition is satisfied, the configuration channel communication circuit is operable, and when the specific condition is dissatisfied, the configuration channel communication circuit is disabled, wherein the specific condition is normal connection to the first power pin of the first port and the second power pin of the second port; and
-regarding claim 10 and 21, wherein the first active protection module includes a first configuration channel communication circuit, and the second active protection module includes a second configuration channel communication circuit, and the first and second configuration channel communication circuits are set in a manner that when a specific condition is dissatisfied, the configuration channel communication circuit is operable, and when the specific condition is satisfied, the configuration channel communication circuit is disabled, wherein the specific condition is normal connection to the first power pin of the first port and the second power pin of the second port.
Claims 23-29 and 32-33 are allowed for similar reasons stated for dependent claims 30 and 31 in non-final office action mailed on 11/24/2020. Specifically, the in combination with the rest of the claim:
-regarding claim 23, wherein the first eMarker includes a first configuration channel communication circuit, and the second eMarker includes a second configuration channel communication circuit, wherein one of the configuration channel communication circuits is set to be operable while the other one of the configuration channel communication circuits is set to be disabled when a specific condition is satisfied, wherein the specific condition is successful acquisition of power from the first eMarker to the second eMarker; and
-regarding claims 24-29 and 32-33, they are considered allowable due to their dependency on claim 23.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A LABOY ANDINO whose telephone number is (571)272-1054.  The examiner can normally be reached on 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
/I. L./
Examiner, Art Unit 2839

	/THIENVU V TRAN/                                                       Supervisory Patent Examiner, Art Unit 2839